 

rAN-»Bool<$

 

ibli.s'/:ei Yr)zi C iTru.s't 1»1--'1`!)'1)’01.:)'}~"¢'11`(!)

Noveinber l 1, 2013

Mr. Paul Kejik
Director

Baronius Press

78 York St.
Lendon W]H lDP

Paul:
This letter is in response to your letter of September 23, 2013.

In response to your letter, and your earlier ones of August 9, 2013 and March 22, 2013,
TAN has conducted an extensive audit cf Our correspondence files and publication
history for Fundamenfals ofCatholic Dogma. We have devoted significant time and
resources to this process and consulted two independent copyright attorneys.

We have now completed our audit. We maintain that TAN has a legal right to publish
Fundamenlczls, as TAN has done continuously since 1974.

TAN does not dispute the copyright status of the German original and the English
translation by Mercier, as set forth in your Notices of lntent to Enforce (NIE) dated April
26th, 2013. We acknowledge copyright Was restored to both the German original and the
Mercier text by the Uruguay Ronnd Agreements Act (URAA).

TAN, however, maintains publication rights in Fundament'als, as the successor-in-interest
to B. Herder of St. Louis, to whom Mercier Press granted exclusive US co-publication
rights. ln the alternative, We are entitled to continued publication as a reliance party under
104A(d)(3) of Title 17 of the US Code.

Our publication rights to Fundamenmls have been recognized by the U.S. Banl<ruptcy
Court for the Northern District of Illinois, Western Division. Aiter extensive expert
review and public notice, the Court certified TAN’s publication rights to Funciamenrals
by name When Saint Benedict Press LLC acquired TAN in 2008.

We acknowledge that, with copyright restored in the Works and having filed your NIEs,
Baronius Press is entitled to reasonable compensation from TAN’s continued publication

of thdamentals. We are Willing to enter into the Licensing Agreement attached.

The Agreement pays you twice each year a royalty of 7.5% of net receipts from all sales
ofFundamentals occurring on or after April 26th, 2013. This royalty rate is the same paid

Case 3:16-cV-00695-FDW-DCK Document 94-13 Filed 11/14/18 Page 1 of 4

on Fundamenmls by B. Herder and represents reasonable compensation for use of the
Work.

To execute this licensing Agreement, simply countersign the two signed copies
enclosed, retain one for your records, and return the other to us. Upon receipt of your
countersigned Agreement, we will enter Baronius Press into our royalty system.

Should you decline to enter this Agreement TAN will continue to publish Fundamentals.
We are prepared to defend our publication rights and proposed compensation in Court. In
such an event we will seek to recover attorney’s fees to the maximum extent allowed by
law.

One final point: ln your letter of August 9th, you state that TAN’s publication of
Fundamenrals constitutes “Willful infringement,” and you threaten to inform the public of
Such.

Characterizing TAN’s publication of Fundamentals in this manner is a grave error. We
have explained to you the source of TAN’s continuing publication rights and informed
you that these rights have been recognized by a US Court.

Be assured: Should you accuse TAN of willful infringement or make any other
defamatory statements in the public forum, we will respond immediately and vigorously
and will seek redress and restitution to the maximum extent allowed by law.

Paul l close by noting once again that we have devoted significant resources to
responding to your several letters regarding Fundamentals. We consider our duties of
correspondence with you in this matter fully satisfied TAN will continue to publish
Fundamentals; we will pay you a 7.5% royalty on net receipts going forward upon
receipt of your signed License Agreement; if you wish to bring suit in Court we will
defend ourselves vigorously and seek attorney fees; and if you accuse us of Willful
infringement we will bring suit against you for defarnation. I trust this is sufficiently
clear.

Very truly yours,

Conor Gallagher %

Vice President of Publishing
Saint Benedict Press and TAN Books

Case 3:16-cV-00695-FDW-DCK Document 94-13 Filed 11/14/18 Page 2 of 4

 

TAN' Booi<s

P.O. Bt)..r 41’04$? ° Cirimji()tte, Nc)r!lz Car¢)iii-m * 2824}_`

 

LICENSE AGREEl\/IENT

Between Baronius Press, 78 York Street, London, WlH lDP United Kingdom, hereinafter
referred to as the “Licensor,” and Saint Benedict Press, LLC, at l3315 Carowinds Blvd., Suite Q,
Charlotte, NC 28273, USA, hereinafter referred to as the “Licensee,” regarding the book with the
title Fundamentals ofCarholic Dogma, by Ludwig Ott, translated by Patrick Lynch, hereinafter
referred to as the “Work.”

The Licensor hereby accepts and acknowledges Licensee’s exclusive right to publish the
Work in English in hardcover, softcover and electronic versions, for the following
Territory: The United States.

The Terrn of this Agreement is the life of the copyright of the Work.

Licensee is free to publish its edition of the Work in a design or designs of its own
choosing Licensee is free to add supplemental material to the Work, such as appendixes
and prefaces, and to correct errors, mistranslations, and infelicities in the current text.

In compensation for these rights, Licensee agrees to pay Licensor a royalty of 7.5% of
Licensee’s revenue from sales of the Work, for all sales made on or after April 26, 2013.
Royalties will be reported and paid selniannually during the months of February and
August each year.

Should the Licensee allow the Work to go out of print and not reprint it within twenty
four (24) months, all rights herein granted shall automatically revert to Licensor.

This Agreement constitutes the only and entire legally binding agreement between the
Licensor and the Licensee with respect to the Work herein identified

This Agreement shall be binding upon the successors of the Licensee and the successors
of the Licensor. In witness whereof both parties set their signatures under this
Agreement:

  

Conor G
Saint Benedi

    

 

allagher P of Publishing Paul Kejil<, Director
ress Baronius Press

tma/13

 

 

 

 

Date Date
Witness Witness

Case 3:16-cV-00695-FDW-DCK Document 94-13 Filed 11/14/18 Page 3 of 4

 

TAN' BOOKS

P.(}v tier 451}4<"§? “ Ciw'r_!r)!'fa, Nc'))'tiz Ccrr()iimt f 28241

 

LICENSE AGREEMENT

Between Baronius PreSS, 78 York Street, London, WlH lDP United Kingdoni, hereinafter
referred to as the “Licensor,” and Saint Benedict Press, LLC, at 13315 Carowinds Blvd., Suite Q,
Charlotte, NC 28273, USA, hereinafter referred to as the “Licensee,” regarding the book with the
title thdamenrals of Catholic Dogma, by Ludwig Ott, translated by Patrick Lynch, hereinafter
referred to as the “Work.”

l. The Licensor hereby accepts and acknowledges Licensee’s exclusive right to publish the
Work in English in hardcover, softcover and electronic versions, for the following
Territory: The United States.

2. The Term of this Agreement is the life of the copyright of the Work.

3. Licensee is free to publish its edition of the Work in a design or designs of its own
choosing. Licensee is free to add supplemental material to the Work, such as appendixes
and prefaces, and to correct errors, mistranslations, and infelicities in the current text.

4. In compensation for these rights, Licensee agrees to pay Licensor a royalty of 7.5% of
Licensee’s revenue from sales of the Work, for all sales made on or after April 26, 2013.
Royalties will be reported and paid semiannually during the months of February and
August each year.

5. Should the Licensee allow the Work to go out of print and not reprint it within twenty
four (24) months, all rights herein granted shall automatically revert to Licensor.

6. This Agreement constitutes the only and entire legally binding agreement between the
Licensor and the Licensee with respect to the Work herein identified

7. This Agreement shall be binding upon the successors of the Licensee and the successors

of the Licensor. ln witness whereof both parties set their signatures under this
Agreement:

/’/7

Conor Gallagher

   
 
 

  

 

P of Publishing Paul Kejik, Director

 

 

 

 

Saint Benedi ress Baronius PreSS
11 / Ia/ 13

Date Date

Witness Witness

Case 3:16-cV-00695-FDW-DCK Document 94-13 Filed 11/14/18 Page 4 of 4

